DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The instant Final Rejection to vacate and replace the prior Final Rejection issued on 05/13/2022. 
Claims 1-4 are pending.
Claim 4 has been withdrawn.
Claim 1 has been amended. 
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petcavich et al. (US 2010/0033818) in view of Li et al. (CN 103351777). 
Regarding Claim 1, Petcavich teaches a material with irregularities formed on the surface (Abstract; Paragraph 00041; Claim 1 of Petcavich) comprising a base material and striated portion of a plurality of convex and concave striations are arranged on a surface of the base material (Fig. 1, 8-16).  Petcavich teaches the striations has a finite length (Paragraph 0047) and a curved portion (Paragraph 0048; Claim 1 of Petcavich). 
Petcavich teaches the striations have a length of 10 to 250 microns (Claim 10 of Pecavich), which overlaps the claimed range of 23 to 413 microns. Petcavich teaches the striations have a width of 2 to 120 microns. (Claim 6 of Petcavich). This overlaps the claimed range of 5 to 65 microns. Petcavich teaches the striations have a height of 1 to 25 microns. (Claim 4 of Petcavich). This overlaps the claimed range of 15 to 35 microns. Petcavich teaches the spacing between striations is 2 to 120 microns. (Paragraph 0058, 0078). This overlaps the claimed range of 4 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05)
Petcavich does not specifically teach the radius of curvature. However, Petcavich teaches the amount of curvature adjusts the strength of the resulting striations. (Paragraph 0048). In other words, the radius of curvature of each striation could have been optimized through routine experimentation to one with ordinary skill in the art. Since the strength of striation in the coating is an important part of the design of the fingerprint resistant coating, the calculation of a workable of optimum radius curvatures, a results-effective variable, to obtain a sufficiently strong coating is well within the skill of one with ordinary skill in the art. (MPEP §2144.05, IIB). Therefore, it would have been obvious to one with ordinary skill in the art to reach the optimum radius of curvature value range, including the claimed range. 
Petcavich does not specifically teach the fingerprint resistance of the striations pattern  has a color difference of ΔE of 1.50 or less.
Li teaches an anti-fouling and anti-fingerprint coating (Abstract). Li teaches that a coating is considered anti-fingerprint if the color difference of ΔE should be less than 3.0. (Page 4). This overlaps the claimed range of 1.50 or less. Thus, it would have been obvious to one with ordinary skill in the art to adjust the striated portions of Petcavich (Paragraph 0054) to ensure the color difference is within the claimed range as taught by Li to ensure the material remains anti-fingerprint.

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Petcavich and Li, in further view of Ball (NPL, Turing patterns).
Regarding Claim 2, Petcavich does not specifically teach the striations having a Turing pattern. However, Ball teaches a Turing pattern is pattern that is spots and stripes that produce a quasi-regular pattern. (Page 4). Petcavich teaches patterns with strips that produce a quasi-regular pattern (Fig. 8-16); thus Petcavich teaches the striated portions form a Turing pattern.

Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Petcavich and Li, in further view of Brennan et al. (US 2010/0226943)
Regarding Claim 3, Petcavich teaches the base material and striated portions can be any polymer that can take microstructures, such as acrylics, polyester, silicones and urethanes (Paragraph 0085). Petcavich does not specifically teach the polymer contains melamine resin. 
Brennan teaches an anti-fouling microstructure patterned material (Abstract; Fig. 1A, 4B; Paragraph 0103, 0108-0111), where the resin used for the microstructure and base layer can be a melamine polymer, as well as acrylic and urethanes. (Paragraph 0084-0087). It is prima facie obvious to substitute equivalents for the same purpose (MPEP §2144.06) and to use materials recognized in the art as suitable for the an intended purpose. (MPEP §2144.07) Thus, Brennan teaches melamine polymer is a functional equivalent to acrylic and urethane as well as suitable for the intended purpose of the polymer, forming microstructures, recited in Petcavich, it would have been obvious to one with ordinary skill in the art to use melamine polymers in the base and striated portions of Petcavich. 

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Petcavich and Li would not have been combined, as Li and Petcavich teach different modes of fingerprint resistance. This argument is found unpersuasive. Petcavich teaches microstructures to form an anti-fingerprint surface. (Abstract). Li teaches a  ΔE range that is considered sufficiently fingerprint resistant. (Paragraph 0054). A person with ordinary skill in the art would recognize such ΔE is desired, as the range ensures the surface is anti-fingerprint. One with ordinary skill in the art would not need to bodily incorporate all of Li into Petcavich; only the teaching of what ΔE is desired to ensure the anti-fingerprint property.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781